Title: John Adams to Abigail Adams, 8 April 1777
From: Adams, John
To: Adams, Abigail


     
      
       Ap. 8. 1777
      
     
     Yours of 26 March came by this days Post. Am happy to hear you have received so many Letters from me. You need not fear Writing in your cautious Way by the Post, which is now well regulated. But if your Letters should be intercepted, they would do no Harm.
     The Farmer turns out to be the Man, that I have seen him to be, these two Years. He is in total Neglect and Disgrace here. I am sorry for it, because of the forward Part he took, in the Beginning of the Controversy. But there is certainly such a Thing as falling away, in Politicks, if there is none in Grace.
     Lee fares as well as a Man in close Prison, can fare, I suppose, constantly guarded and watched. I fancy, Howe will engage that he shall be treated as a Prisoner of War, and in that Case, We shall all be easy. For my own Part, I dont think the Cause depends upon him. I am sorry to see such wild Panegyricks in your Newspapers. I wish they would consider the Woes against Idolatry.
     
     
      Ap. 11
     
     Congress is now full. Every one of the thirteen States has a Representation in it, which has not happened before a long Time.
     Maryland has taken a Step which will soon compleat their Quota. They have made it lawfull for their Officers, to inlist servants and Apprentices.
     The fine new Frigate, called the Delaware, Capt. Alexander, has sailed down the River. I stood upon the Wharf to see the fine figure and Show she made. They are fitting away the Washington, Captn. Reed Read, with all possible dispatch.
     We have at last finished the System of Officers for the Hospitals, which will be printed Tomorrow. As soon as it is done, I will inclose it to you. A most ample, generous, liberal Provision it is. The Expence will be great. But Humanity overcame Avarice.
    